Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3, 13 and 16 and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 3 recites “ the common intensity function and/or the mask transmission function is determined on the basis of at least one measurement of the measuring apparatus” lines 1-3. The specification does not disclose three independent embodiment, one embodiment discloses “the common intensity function is determined on the basis of at least one measurement of the measuring apparatus”, a second embodiment discloses “the mask transmission function is determined on the basis of at least one measurement of the measuring apparatus” and a third embodiment discloses “the common intensity function and the mask transmission function is determined on the basis of at least one measurement of the measuring apparatus”. The Office interprets “and/or” as an “or”.
As to claims 13, 16 and 18 refer to claim 3 rejection. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 5-6, 18 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites, “at least one measurement of the measuring apparatus” lines 2-3 which suggests that at least one measurement is performed by the measuring apparatus. However, claim 2 that claim 3 depends from does not disclose any measuring apparatus or measurement performed by the apparatus. Features should be explicitly not implicitly recited in the claims.
Claim 5, recites “carrying out the method” on line 7, it is not clear which method is carried out (the method of determining a quality of a mask or the pupil-shift method) since claim 1 that claim 5 depends from recites “method for determining a quality of a mask” on line 1 and “the pupil-shift method” on line 11. The metes and bounds of the claim are not defined and the claim is indefinite.
 Claims 6 and 20 depend from claim 5.
Claim 18 depends from claim 3.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 14 is rejected under 35 U.S.C. 101 because a computer program, at best, is a functional descriptive material per se. Descriptive material can be characterized as either "functional descriptive material" or "nonfunctional descriptive material." Both types of "descriptive material" are nonstatutory when claimed as descriptive material per se, 33 F.3d at 1360, 31 USPQ2d at 1759. When functional descriptive material is recorded on some computer-readable medium, it becomes structurally and functionally interrelated to the medium and will be statutory in most cases since use of technology permits the function of the descriptive material to be realized. Compare In re Lowry, 32 F.3d 1579, 1583-84, 32 USPQ2d 1031, 1035 (Fed. Cir. 1994) )(discussing patentable weight of data structure limitations in the context of a statutory claim to a data structure stored on a computer readable medium that increases computer efficiency) and >ln re< Warmerdam, 33 F.3d *>1354,< 1360-61,31 USPQ2d *>1754,< 1759 (claim to computer having a specific data structure stored in memory held statutory product-by-process claim) with Warmerdam, 33 F.3d at 1361,31 USPQ2d at 1760 (claim to a data structure per se held nonstatutory). See MPEP 2106.01.
The rejection of claim 14 above can be overcome by amending the claim by adding after “A computer program having program code” the limitation "stored on a non-transitory medium" to the claim.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 9-10, 17-20 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for being multiple dependent claims which depend from multiple claims.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 12-16  is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Matejka (US 2012/0320183) and JANCZAK, Tomasz (WO 2013/100927).
As to claim 1, Matejka discloses a method for determining a quality of a mask of a photolithography apparatus [Methods for simulating aerial images are being used with ever-increasing frequency in, for example, lithography for the production of semiconductor components. In lithography, the features of masks (reticles), are projected by means of scanners or steppers onto wafers coated with a light-sensitive layer, the resist (par. [0003]). The masks are inspected with specially designed microscopes. Mask inspection microscopes, such as the AIMS (Aerial Image Measurement System) microscope system available from Carl Zeiss SMS GmbH, are used to determine whether or not existing defects will have negative effects during the exposure of the wafer (par. [0004]), i.e., to determine the quality of the mask.], including: 
receiving a design of the mask [In lithographic applications, the first data set represents, for example, the mask design or (for more accurate simulations) the three-dimensional structure of a mask (par. [0011], [0056]). One available option for simulating aerial images of masks is the program MicroSim. The simulation is performed on the basis of the feature specifications of the mask, the mask design (par. [0055]), i.e., design data of the mask are received.], 
receiving optical properties of the photolithography apparatus [The other parameters (properties) of the imaging optic (photolithography apparatus) are used, the light source, etc., correspond to the microscope used, for example a mask inspection microscope or a position measuring device or scanner (par. [0011]). The characteristics (properties) of the imaging optic (photolithography apparatus) and the light source and, as appropriate, any additional characteristics of the microscope are used in the simulation (par. [0041]).],
calculating a reference aerial image on the basis of the design and the optical properties using a plurality of computing devices [Since the feature specifications of the mask (design data) and a corresponding aerial image will differ from each other due to the imaging process, an aerial image simulated from the corresponding mask design is used as the comparison reference for the captured aerial image (par. [0006]), i.e., a simulated aerial image (reference image) is calculated from mask design. The characteristics (properties) of the imaging optic (photolithography apparatus) and the light source and, as appropriate, any additional characteristics of the microscope are used in the simulation (par. [0041]), i.e., the simulated aerial image (reference image) is calculated based on characteristics (properties) of the imaging optic (photolithography apparatus) also. The described features related to processing of data can be implemented advantageously in one or more computer programs that are executable on a programmable system including at least one programmable processor (par [0081]). Suitable processors for the execution of a program of instructions include, by way of example, both general and special purpose microprocessors, and the sole processor or one of multiple processors or cores, of any kind of computer (par. [0082]). It clear that the reference image is calculated on the basis of the design and optical properties using plurality of computing devices.
receiving a measured aerial image [The masks are inspected with specially designed microscopes. Mask inspection microscopes, such as the AIMS (Aerial Image Measurement System) microscope system available from Carl Zeiss SMS GmbH, are used to determine whether or not existing defects will have negative effects during the exposure of the wafer (par. [0004]). AIMS by definition is a measurement device optically simulates the aerial image transferred (transmissive or reflective) from the mask and exposed by the exposure (photolithography) device, i.e., a measured (inspected) aerial image is obtained.], 
comparing the reference aerial image to the measured aerial image [A simulated aerial image is used as the comparison reference for the captured aerial image (par.[0006]).], and 
determining a quality of the mask on the basis of the comparison [inspection of the mask is to determine differences between the inspected mask captured aerial image (measured aerial image) and the simulated aerial image (reference image) (par. [0006]). Difference between the two images is a quality indicator that indicates defects (faults) in the mask due to exposure during photolithography.], 
wherein the calculation of the reference aerial image is implemented on the basis of the pupil-shift method, the pupil-shift method being implemented for a calculation with the plurality of computing devices [Aerial image simulation (reference aerial image of the mask) is performed by methods of the kind described in the article H. H. Hopkins (par. 0054]). Hopkins method by definition is a a pupil-shift method. Also, equation 1 in pargraph [0058]) shows the calculation of the intensities of a simulated aerial image (reference image) represented as matrix IMT and the intensity distribution in the pupil plane, is represented as matrix PM (par. [0057]-[0058]) which is a pupil-shift method].
Matejka discloses processing the pixels of the images iteratively (par. [0022]) using plurality of processors (par. [0081]-[0082]) and  the logic flows of processes described above do not require the particular order shown, or sequential order, to achieve desirable results (par. [0054]).
Matejka does not specifically disclose using parallel processing using plurality of computing devices to calculate the reference aerial image and implement the pupil-shift method.
 JANCZAK discloses that parallel processing can be implemented in a computer system to achieve faster execution of applications over traditional sequential processing. For example, a single instruction multiple data (SIMD) instruction is an example parallel process where a single instruction is performed simultaneously on multiple data. Such SIMD instructions can help speed up data processing in applications including multimedia, video, audio encoding/decoding, 3-Dimensional (3-D) graphics, and image processing. In a computer system that supports parallel processing, however, some of the same data elements may be re-used, for example, in several iterations of a signal processing operation (e.g., a graphics operation such as a filtering or convolution operation). For example, to process an image or part of an image, the same graphics instruction and input data may be iteratively applied to a plurality of pixels in the image. For each iteration of the graphics instruction, some of the same pixels from the previous iteration may be used. However, for each iteration, the data elements used by the graphics instructions may be re-loaded from memory, which can reduce the efficiency of the parallel processing architecture executing the graphics instructions (page 1, lines 5-18). The SIMD registers 210 may store data for performing SIMD (a single instruction multiple data (SIMD) operations. The SIMD registers may store, for example, quad word, 256 bits of data, 128-bit single precision and double precision floating-point values. The floating point registers 215 may store, for example, single precision, double precision, and double extended precision floating-point values. As discussed above, for each iteration of an operation, some of the same data elements from a previous iteration may be used. As may be seen, during each iteration, some of the same data elements from the previous iteration are used. In existing systems, the data elements are reloaded from memory during each iteration. As will be described with reference to FIG. 3 below, the source register 220, LSSR 225, lane shift multiplexer 230, and the source operand register 240 along with an operand modifier may be used to avoid loading these data elements from memory during each iteration of the operation. In this way, data is not re-loaded from memory during each iteration of the operation (page 3, line 23-page 4, line 15; Abstract). Examples of applications is as manufacturing techniques (e.g., photolithography) (page 13, lines 20-21).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to use the teachings of JANCZAK to modify the iterative method of Matejka by using parallel processing such as SIMD in the image processing calculation of the reference aerial image and implementation of the pupil-shift method in order to not re-load  from memory  in each iteration the data elements that may be used by the graphics instructions from the previous iteration, which can reduce the efficiency of the parallel  processing architecture executing the graphics instructions (Page 1, lines 11-18). 
As to claim 12, JANCZAK further discloses wherein the method is carried out in the plurality of computing devices using single precision floating point values (page 3, lines 23-28).
As to claim 13, Matejka  further discloses wherein the measured aerial image was measured: in the photolithography apparatus (par.[0003]) and/or in a photomask qualification apparatus [The masks are inspected with specially designed microscopes. Mask inspection microscopes, such as the AIMS (Aerial Image Measurement System) microscope system available from Carl Zeiss SMS GmbH, are used to determine whether or not existing defects will have negative effects during the exposure of the wafer (par. [0004]). AIMS by definition is a measurement device used for photomask qualification measurement].
As to claim 14, Matejka  further discloses computer program having program code which causes the method of Claim 1 to be carried out when the program code is executed on a plurality of computing devices (par. [0081]-[0082]).
Claim 15 is an apparatus analogous to method claim 1, grounds of rejection analogous to those applied to claim 1 are applicable to claim 15. Matejka  further discloses Mask inspection microscopes, such as the AIMS (Aerial Image Measurement System) microscope system available from Carl Zeiss SMS GmbH, are used to determine whether or not existing defects will have negative effects during the exposure of the wafer (par. [0004]). AIMS by definition is a measurement device.
As to claim 16 refer to claim 13 rejection
Claim(s) 2-6, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Matejka (US 2012/0320183) and JANCZAK, Tomasz (WO 2013/100927) as applied to claim 1 above, and further in view of CAO et al. (US 2010/0128969).
As to claim 2, Matejka further discloses  the intensities of a simulated aerial image (reference image) computed by Hopkins (referred to as pupil-shift method)  represented as matrix IMT includes  aerial images given as IMC (common intensity function) for each illumination direction fo, fp and  intensity distribution in the pupil plane, PM (discrete pupil function) (equation 1 and par. [0057]-[0058]).
	Neither Matejka nor JANCZAK specifically disclose the pupil-shift method comprises: a mask transmission function.
CAO discloses a method for determining an image of a mask pattern including determining an aerial image of the mask pattern at substrate level. Determination of the aerial image of the mask pattern by these software products involves mathematically modeling the imaging of the pattern onto the substrate (e.g. from a mask), taking into account the illumination source, the projection optics and the pattern details. Efficient simulation methods that are fast enough for full-chip applications approximate the realistic 3-dimensional intensity distribution on the substrate by a 2-dimensional aerial image. An efficient implementation of a lithography model is possible using the following formalism, where the image (here in scalar form, which may be extended to include polarization vector effects) is expressed as a Fourier sum over signal amplitudes in the pupil plane. According to the standard Hopkins theory, the aerial image may be defined by A(x) (simulated aerial image) which is the aerial image intensity at point x within the image plane (for notational simplicity, a two-dimensional coordinate represented by a single variable is utilized and includes the source intensity from point k, k' and k'' (common intensity function) and  the Fourier transform of the mask image M (mask transmission function) and the pupil function P (discrete pupil function) (par. 0039]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to use the teachings of CAO to modify the combined iterative method of Matejka and JANCZAK by using a pupil-shift method comprises: a common intensity function and a mask transmission function, and a discrete pupil function as disclosed by JANCZAK in order to accurately and quickly simulates the image of a mask pattern in a photoresist (par. [0007]) and achieve an efficient implementation of the lithography model (par. [0039]).
As to claim 3, Matejka further discloses, wherein the pupil-shift method comprises: a common intensity function and a mask transmission function, and a discrete pupil function [The masks are inspected with specially designed microscopes. Mask inspection microscopes, such as the AIMS (Aerial Image Measurement System) microscope system available from Carl Zeiss SMS GmbH, are used to determine whether or not existing defects will have negative effects during the exposure of the wafer (par. [0004]). AIMS by definition is a measurement device that measures the aerial images of the mask].
As to claim 4, JANCZAK further discloses, wherein the discrete pupil function and the common intensity function are represented by a transmission cross coefficient matrix [ TCC sub k’,K’’ (Transmission Cross Coefficients) includes S(K) (common intensity function)and P(K+K’) (discrete pupil function) (par. [0039], equation on the the 2nd line from the bottom .
As to claim 5, CAO further discloses, wherein the method includes: 
determining a plurality of eigenvalues of the transmission cross coefficient matrix [.phi.sub.i( ) denotes the corresponding eigenvector (eigen values) of the TCC (transmission cross coefficient) matrix. It is noted that (Eq.2) is exact when all terms are retained in the Eigen series expansion, i.e., when N is equal to the rank of the TCC matrix (par. [0040]), i.e., eigenvalues in TCC are determined.], 
selecting a set of eigenvalues from the plurality of eigenvalues, the cardinality of the set of eigenvalues being smaller than the cardinality of the plurality of eigenvalues [Furthermore, the approximate aerial image can be calculated by using only a limited number of dominant TCC terms, which can be determined by diagonalizing the TCC matrix and retaining the terms corresponding to its largest eigenvalues (par. [0040]). Using a sufficiently large number of TCC terms and a suitable model calibration methodology allows for an accurate description of the optical projection process and provides an accurate representation of the aerial image (par. [0042], i.e., a set of eigen values smaller than the number of eigen values in the TCC set is selected and the cardinality of the selected set is smaller since cardinality by definition is the number of elements in a set).]  and 
carrying out the method with the set of eigenvalues [Using a sufficiently large number of TCC terms and a suitable model calibration methodology allows for an accurate description of the optical projection process and provides an accurate representation of the aerial image (par. [0042], i.e. the smaller set of eigen values (a sufficiently large number of TCC terms)].
As to claim 11, neither Matejka nor JANCZAK specifically disclose, wherein the pupil-shift method comprises one or more multiplications of matrices, wherein at least one of the multiplications of matrices is carried out by means of scalar multiplication.
CAO discloses a method for determining an image of a mask pattern including determining an aerial image of the mask pattern at substrate level. Determination of the aerial image of the mask pattern by these software products involves mathematically modeling the imaging of the pattern onto the substrate (e.g. from a mask), taking into account the illumination source, the projection optics and the pattern details. Efficient simulation methods that are fast enough for full-chip applications approximate the realistic 3-dimensional intensity distribution on the substrate by a 2-dimensional aerial image. An efficient implementation of a lithography model is possible using the following formalism, where the image (here in scalar form, which may be extended to include polarization vector effects) is expressed as a Fourier sum over signal amplitudes in the pupil plane. According to the standard Hopkins theory, the aerial image may be defined by A(x) (simulated aerial image) which is the aerial image intensity at point x within the image plane (for notational simplicity, a two-dimensional coordinate represented by a single variable is utilized and includes the source intensity from point k, k' and k'' and  the Fourier transform of the mask image M matrix and the pupil function P matrix in equation 1. It is further noted that although in the given example (Eq. 1) is derived from a scalar imaging model, this formalism can also be extended to a vector imaging model, where the polarized light components are summed separately (par. [0039]). It is clear that equation 1 (the pupil-shift method calculation of simulated aerial image of a mask) is a scalar multiplication of matrices. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to use the teachings of CAO to modify the combined iterative method of Matejka and JANCZAK by using a pupil-shift method comprises: one or more multiplications of matrices, wherein at least one of the multiplications of matrices is carried out by means of scalar multiplication as disclosed by CAO in order to accurately and quickly simulates the image of a mask pattern in a photoresist (par. [0007]) and achieve an efficient implementation of the lithography model (par. [0039]).
Claim(s) 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Matejka (US 2012/0320183) and JANCZAK, Tomasz (WO 2013/100927) as applied to claim 1 above, and further in view of  ALESHIN, Stanislav et al. (WO 01/54046).
As to claim 7, neither Matejka nor JANCZAK specifically disclose wherein the method includes:     representing the design of the mask by a set of k polygons,         
carrying out an analytic spectrum calculation for the set of k polygons, and 
determining the mask transmission function on the basis of the analytical spectrum calculation for polygons using a Fourier transform.
ALESHIN discloses, an embodiment of a geometric aerial image simulation technique according to the present invention will now be described with reference to the flow diagram shown in Figure 4. Briefly, according to Figure 4, mask data are input; the transmissive portions of the mask are divided into primitive elements; an optical system response is obtained for each primitive element, for a single coherent light source point; the responses over all primitive elements are combined to obtain an overall mask response; and finally, the light intensity is determined at the image place by combining responses over all light source points (page 12, lines 25-32). In step 94, the transmissive portions of the mesh are divided into primitive elements. In the preferred embodiment of the invention, each polygon in the mask pattern is processed separately, as described in more detail below. In this regard, the processed polygons can be the polygons as they naturally occur in the mask pattern (page 13, lines 3—7). Returning to Figure 4, in step 96 the optical system response is obtained for each primitive element, given a single coherent light source point. In the case of a rectangular primitive element, defined with the edges (page 17, lines 9-27). Returning to Figure 4, in step 98 the responses from all primitive elements are combined to obtain an overall mask response function. Preferably, this step is performed simply by summing the responses for all primitive elements identified in step 94. In the present embodiment, the overall mask response function is thus given as: in equation 12. In step 100, the light intensity at the image plane is determined by combining the responses over all light source points (mask transmission function). Preferably, this step is performed by integrating over all points of light source using the following expression: equation 13, where  KB(x,y) is the Fourier transform of the two-point coherence function (page 21, lines 14-25).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to use the teachings of ALESHIN to modify the combined iterative method of Matejka and JANCZAK by representing the design of the mask by a set of k polygons, carrying out an analytic spectrum calculation for the set of k polygons, and determining the mask transmission function on the basis of the analytical spectrum calculation for polygons using a Fourier transform in order to avoid many of the problems with the prior art techniques. Specifically, the geometric aerial image simulation technique of the present invention generally can avoid the need to rasterize the mask pattern, thereby avoiding rasterization errors. At the same time, the present technique often can be performed relatively quickly. In this regard, in many instances the response of a primitive element can be found using only the vertices of the primitive element. In addition, if standard primitive elements are used, the primitive element responses can be pre- stored, thus further reducing the amount of time required to simulate an aerial image. Finally, by utilizing a geometric aerial image simulation technique according to the present invention, it is often much easier to calculate light intensity only in a small arbitrarily selected portion of the image plane (page 11, lines 9-17).
As to claim 8, ALESHIN further discloses, wherein the polygons are triangles (page 13, line 16).  
The Examiner is unable to determine the scope of multiple dependent claims 9-10,17-20 and are not examined for prior art. 
Claim 6 would be allowable if amended to overcome the above rejections and rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record does not disclose or fairly suggest “wherein the cardinality of the set of eigenvalues is smaller by a factor a than a number of light source points used, where a > 5” recited in claim 5 in combination with other features of the claim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIR ANWAR AHMED whose telephone number is (571)272-7413. The examiner can normally be reached flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on (571)272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMIR A AHMED/Primary Examiner, Art Unit 2665